UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT Rush Enterprises, Inc. (Exact name of the registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 0-20797 (Commission File Number) 74-1733016 (IRS Employer Identification No) outh, Suite 500, New Braunfels, TX (Address of principal executive offices) (Zip code) Derrek Weaver Senior Vice President, General Counsel and Corporate Secretary Rush Enterprises, Inc. outh
